NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MARCUS L. W'ILLIAMS,
Plaintiff-Appellant, ,
V.
UNITED STATES,
Defendcmt-Appellee.
2011-5098
vs
Appea1 from the United States Court of Federal
C1ai1ns in case n0. 05-CV-I123, Judge Char1es F. Lett0W.
ON MOTION
ORDER
Marcus L. Wi11iams moves for summary disposition
The United States moves for leave to file its opposition out-
of-time. Wi1liamsrep1ies.
To the extent Wi11iarns is arguing the merits of his
appea1, he should put those arguments in his brief.
Accordingly,

wiLL1AMs v_ us
IT ls ORoERED THAT:
2
(1) The motion for summary disposition is denied
(2) The motion for leave to file an out-of-time opposi-
tion is granted
AUG 2 5 2011
Date
cc: Marcus L. Wil1iams
Elizabeth A. Speck, Esq.
s19
FOR THE COURT
/s/ J an Horba1y
J an Horb aiy
C1erk
FlLED
u.s. count oF APPEALs FOR
1115 FEnERAL cmcurr
AUG_ 25 2011
.|AI HORBAL¥
CLERK